Name: 81/965/EEC: Council Decision of 24 November 1981 replacing an alternate member of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-09

 Avis juridique important|31981D096581/965/EEC: Council Decision of 24 November 1981 replacing an alternate member of the Advisory Committee on Vocational Training Official Journal L 354 , 09/12/1981 P. 0025 - 0025+++++( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 24 NOVEMBER 1981 REPLACING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 81/965/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 1 ) , AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 2 ) , AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 SEPTEMBER 1981 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING 16 SEPTEMBER 1983 , WHEREAS ONE SEAT ON THE ABOVE COMMITTEE FOR AN ALTERNATE IN THE GOVERNMENT REPRESENTATIVES' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR RIMINGTON , OF WHICH THE COUNCIL WAS INFORMED ON 5 OCTOBER 1981 , HAVING REGARD TO THE NOMINATION SUBMITTED ON 10 NOVEMBER 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR WESTON IS HEREBY APPOINTED AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING IN PLACE OF MR RIMINGTON FOR THE REMAINDER OF THE LATTER'S TERM OF OFFICE , WHICH RUNS UNTIL 16 SEPTEMBER 1983 . DONE AT BRUSSELS , 24 NOVEMBER 1981 . FOR THE COUNCIL THE PRESIDENT N . RIDLEY